Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-18 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments presented in the Pre-Appeal Brief Request for Review and Notice of Appeal filed on October 27, 2020 were found to be persuasive.
	In response to remarks made in Applicant’s Pre-Appeal Brief Request for Review and Notice of Appeal submitted on October 27, 2020, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. 
Regarding independent claims 1 and 29, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of:
“a counterpoise; a first antenna having a longitudinal axis extending substantially perpendicular to the counterpoise; a second antenna extending in a plane that is substantially parallel to the counterpoise and substantially perpendicular to the first antenna, the first and second antennas sharing the counterpoise such that the counterpoise operates as a common radio frequency ground for the first and second antennas, wherein the second antenna extends along a perimeter of the counterpoise in the area outside the area of the counterpoise.” 
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845